                                                                                           4/3/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    19-cr-646 (AJN)
  Osama Ahmed Abdellatif El Mokadem,

                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court grants Defense counsel’s request to file his March 24, 2020 letter with

redactions. It will maintain the unredacted March 24 letter under seal.

       SO ORDERED.

                3
 Dated: April _____, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
